DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler McAllister Reg. No. 69943 on 3/9/2021.

The application has been amended as follows: 
Claims 1, 18 & 19 have been amended as indicated below:
1.	A computer-implemented method, comprising:
receiving a first input at a user interface of a device to initiate a breathing sequence;
during a configuration phase of the breathing sequence, receiving a second input at the user interface including configuration information corresponding to the breathing sequence, at least a part of the configuration information defining a variable time period for the breathing sequence; 
during a preliminary phase of the breathing sequence: 
accessing health data collected by one or more sensors of the device, the health data corresponding to one or more respiratory measures; 
determining an estimated breathing pattern based at least in part on the health data; and 
presenting a first version of a fluctuating progress indicator on the user interface, the fluctuating progress indicator comprising a plurality of variable visual characteristics, the fluctuating progress indicator fluctuating at a first cyclic rate corresponding to[[,]]  the estimated breathing pattern; and 
during a breathing phase of the breathing sequence occurring subsequent to the preliminary phase:
determining, based at least in part on the defined variable time period, a second cyclic rate for fluctuation of the fluctuating progress indicator, the second cyclic rate different than the first cyclic rate; and
presenting a second version of the fluctuating progress indicator on the user interface, the second version of the fluctuating progress indicator fluctuating at the second cyclic rate 
18.	One or more computer-readable storage media storing computer-executable instructions that, when executed by a processor, configure the processor to perform operations comprising:
receiving a request to begin a breathing sequence, the breathing sequence configured to occur for a variable time period;
during a configuration phase of the breathing sequence: 
	accessing health data collected by one or more sensors, the health data corresponding to one or more respiratory measures; 
	determining an estimated breathing pattern based at least in part on the health data; and
	presenting, at a first cyclic rate corresponding to the estimated breathing pattern, a fluctuating progress indicator that represents the estimated breathing pattern for a user for the breathing sequence, the fluctuating progress indicator comprising a set of variable visible elements and being configured to change from an initial version of the fluctuating progress indicator having an initial subset of variable visible elements from the set of variable visible elements to a final version of the fluctuating progress indicator having a final subset of variable visible elements from the set of variable visible elements as time progresses during the variable time period; 
determining, based at least in part on the variable time period, a second cyclic rate for fluctuation of the fluctuating progress indicator, the second cyclic rate different than the first cyclic rate;  
presenting, at the second cyclic rate, the initial version of the fluctuating progress indicator
presenting, in accordance with the estimated breathing pattern, one or more additional versions of the fluctuating progress indicator corresponding to one or more additional periods of the breathing sequence, the one or more additional versions of the fluctuating progress indicator having progressively fewer variable visible elements than included in the initial version of the fluctuating progress indicator; and
presenting the final version of the fluctuating progress indicator corresponding to a final period of the breathing sequence.
19.	The one or more computer-readable storage media of claim 18, wherein the computer-executable instructions, when executed by the processor, further configure the processor to perform operations comprising:
receiving configuration information comprising a duration of the estimated breathing pattern; 
determining, based at least in part on the duration, a cumulative number of suggested breaths to be performed during the breathing sequence; and 
during the configuration phase, presenting, the duration and the cumulative number of suggested breaths.


Reasons for Allowance
Claims 1-9 & 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents and/or publications used separately or together determining an estimated breathing pattern based at least in part on the health data; and determining, based at least in part on the defined variable time period, a second cyclic rate for fluctuation of the fluctuating progress indicator, the second cyclic rate different than the first cyclic rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715